Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed 2/23/2021 as part of a Request for Continued Examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
In light of the interview held 2/17/2021, the 35 USC 112(a) rejection made in the Office Action mailed 8/24/2020 has been withdrawn and the amended specification filed 4/6/2020 and the amended drawings filed 4/6/2020 will now be entered.

Drawings
The drawings received on 4/6/2020 are entered.  

Specification
The substitute specification filed 4/6/2020 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steve Elleman and Juergen Fuchs on 5/6/2021.  Support for the amendment can be found in the instant application FIG 2a.

Claims 1, 6, 10 and 11 have been amended as follows:

Claim 1 (Examiner’s Amendment):  An agricultural storage system comprising: 
an agricultural storage bin for storing agricultural products therein; and, 
a mixed air flow fan connected to the agricultural storage bin for generating an air flow for aerating the agricultural storage bin and providing the same to the agricultural storage bin; 
wherein the mixed air flow fan comprises an air inlet for receiving ambient air, and 
wherein a mixed air flow rotor of the mixed air flow fan comprises a front shroud having an air inlet opening for receiving the ambient air from the air inlet, a rear shroud and hub plates placed between the front shroud and the rear shroud, and wherein the front shroud and the rear shroud extend radially outwardly from an axis of rotation of the 
wherein radially outward end portions of the front shroud and the rear shroud form an annular channel therebetween for guiding the air flow therethrough, and wherein a cross section of the annular channel increases towards a radially outward end of the channel; and
wherein the mixed air flow fan comprises stator blades.

Claim 6 (Cancelled by Examiner’s Amendment)
Claim 10 (Cancelled by Examiner’s Amendment)

Claim 11 (Examiner’s Amendment):  The agricultural storage system according to claim 1 wherein the radially outward end portion of the rear shroud is oriented more backwardly than the outward end portion of the front shroud.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “MIXED AIR FLOW FAN FOR AERATING AN AGRICULTURAL STORAGE BIN” is in the field of aerating agricultural storage bins.  The primary reasons for allowance of claim 1 is the apparatus includes, in addition to the other claimed features, the following:
- the fan has rotor blades and stator blades,

- the front and rear shrouds both angle back, away from the air inlet (towards the air outlet of the fan), 
- the front and rear shroud (of the rotor) form an annulus and the cross section of the annulus increases in the direction of the air flow.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTHA M BECTON/Examiner, Art Unit 3762                   





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762